IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-40866
                         Conference Calendar



UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,

versus

ALFREDO MORALES-ORTIZ

                                            Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-01-CR-196-1
                      --------------------
                        February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Alfredo

Morales-Ortiz has moved to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).     Morales

has not filed a response.    Our independent review of the brief

and the record discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.    5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.